ORMOND, J.
The point attempted to be raised, upon the refusal of the court to permit the contents of certain advertisements and handbills to be proved, is not presented in such a manner, that the action of'the primary, court can be here reviewed. It is not stated what the advertisements and handbills contained, and without a knowledge of this fact, it is manifest it cannot be known whether the court acted cor*374rectly or not in rejecting them. For any thing shown in the bill of exceptions, the action of the court may have been strictly correct; we certainly cannot be expected to presume that it is not.
The admission of the testimony to prove a custom in Mobile, that commission merchants were in the habit of accepting bills for their customers, may have been insufficient to prove a custom; but this, if an error, could not possibly prejudice the defendant, as such a power was inferrible as matter of law, from the nature of the partnership, as was held in reference to this firm in Hibler & Pearson v. De Forrest, Morris & Wilkins, 6 Ala. 92.
When suspicion is cast upon a mercantile security, by proof that it was made without consideration, or has been fraudulently or improperly put into circulation, the holder, before he can recover, must prove that he gave value for it, and acquired it before it was dishonored. [Marston v. Forward, 5 Ala. R. 347; Thompson v. Armstrong, 7 Ala. 256; Heath v. Sansom & Evans, 2 Barn. & Al. 291.] That proof is very satisfactorily made in this cause, as it is shown to have been an arrangement between the drawee, and Child, one of the firm, to pay the private debt of Child with the effects of the firm in which he was a partner, without the knowledge or consent of his co-partners. But it is equally certain from the proof, that Field furnished his goods upon the faith of this acceptance, and without any knowledge of the improper conduct of Child, or of any fact calculated to put him on inquiry as to the character of the acceptance. He is therefore an innocent holder for value, and it results necessarily, that he imparted all his rights to the plaintiff, by his endorsement of the note to him. It is therefore unimportant to inquire in this case, as to the presumption from a blank indorsement, of the time when it was made.
This is decisive of the entire case, and although some of the charges of the court may not be critically accurate, the defendant was not prejudiced thereby, as the court would have been justified in telling the jury, that upon the defendant’s evidénce, in connection with the note and indorsement, the plaintiff was entitled to recover.
Let the judgment be affirmed.